928 F.Supp. 532 (1996)
Carl M. SMITH, Jr.
v.
Anthony J. URBAN, Esq., et al.
Civil Action No. 96-3675.
United States District Court, E.D. Pennsylvania.
June 5, 1996.
Carl M. Smith, Jr., Pro Se.

ORDER-MEMORANDUM
EDUARDO C. ROBRENO, District Judge.
Plaintiff, an inmate, seeks to bring this civil action in forma pauperis,[1] without prepayment of fees or security therefor, asserting claims pursuant to 42 U.S.C. § 1983. The Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (April 26, 1996) (the "Act"), which amends 28 U.S.C. § 1915, establishes certain financial requirements for prisoners who are attempting to bring a civil action or file an appeal in forma pauperis.
Under the Act, if a prisoner brings a civil action in forma pauperis, he must pay the full amount of the $120 filing fee. Pub.L. No. 104-134 § 804(a)(3). The Act requires a prisoner seeking to proceed in forma pauperis to submit a certified copy of his inmate trust fund account statement for the 6-month period immediately preceding the filing of his complaint so that the Court can determine how the $120 filing fee will be paid. Pub.L. No. 104-134 § 804(a)(1). The prisoner must obtain this statement from the appropriate official of each prison at which he was or is confined. Id. The Court must then "assess and, when funds exist, collect, as a partial payment of any court fees required by law, an initial partial filing fee of 20 percent of the greater of" (a) "the average monthly deposits to the prisoner's account"; or (b) "the average monthly balance in the prisoner's account for the 6-month period immediately preceding the filing of the complaint."[2] Pub.L. No. 104-134 § 804(a)(3).
In the present case, plaintiff has not attached a certified copy of his inmate trust fund account statement for the past six month period. Consequently, the Court is unable to consider which of the two methods of payment is applicable to his case. Plaintiff's motion will, therefore, be denied.
AND NOW, this 5th day of June, 1996, plaintiff having failed to submit the required certified copy of his inmate trust fund account statement for the 6-month period immediately preceding the filing of this complaint, it is hereby ORDERED that plaintiff's motion for leave to proceed in forma pauperis is DENIED WITHOUT PREJUDICE.
AND IT IS SO ORDERED.
NOTES
[1]  Suits brought in forma pauperis are governed by 28 U.S.C. § 1915.
[2]  After the initial partial filing fee is paid, the plaintiff is "required to make monthly payments of 20 percent of the preceding month's income credited to the prisoner's account. The agency having custody of the prisoner [is required to] forward payments from the prisoner's account to the clerk of the court each time the amount in the account exceeds $10 until the filing fees are paid." Pub.L. No. 104-134 § 804(a)(3).